                UNITED STATES COURT OF INTERNATIONAL TRADE


---------------------------------------------------------X
NETJETS AVIATION, INC.,                            :
                                           :
       Plaintiff,                          :
       v.                                  :              No. 21-cv-00142
                                           :
UNITED STATES,                             :
                                           :
       Defendant.                          :
---------------------------------------------------------X



                                       COMPLAINT

       1.     Plaintiff, NetJets Aviation, Inc. (“NJA”), by undersigned counsel, for its

Complaint against Defendant, United States, does hereby state and allege as follows:

                                      JURISDICTION

       2.     This Court has exclusive subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1581(a), as NJA contests the denial by U.S. Customs and Border

Protection (“CBP”) of its protest brought pursuant to section 515 of the Tariff Act of 1930

(“the Act”), 19 U.S.C. § 1515, and section 174.23 of the CBP Regulations, 19 C.F.R. § 174.23.

NJA filed a timely protest on October 7, 2020, docketed with CBP as protest number

2020-9900-00001. On January 19, 2021, NJA requested accelerated disposition of that

protest, pursuant to 19 C.F.R. § 174.22(a). More than thirty days have elapsed since that
request, and CBP has not issued a decision on the protest. Accordingly, under 19 U.S.C.

§ 1515(b), the protest is deemed denied.

       3.      Pursuant to section 174.31 of the CBP Regulations, 19 C.F.R. § 174.31, and 28

U.S.C. § 2631, this action challenges CBP’s finding that NJA collected insufficient amounts

of Customs User Fees (“CUF”) during calendar year 2016. The CUF is treated as a customs

duty for purposes of determining the Court’s jurisdiction. 19 U.S.C. § 58c(g)(2).

       4.      An action may also be commenced in this Court under 28 U.S.C. § 1581(i) “by

any person adversely affected or aggrieved by agency action within the meaning of

section 702 of title 5.” 28 U.S.C. § 2631(i). Section 702 of title 5 provides, in turn, that “[a]

person suffering legal wrong because of agency action, or adversely affected or aggrieved

by agency action within the meaning of a relevant statute, is entitled to judicial review

thereof.” 5 U.S.C. § 702. 16. NJA is a “person adversely affected or aggrieved” by CBP’s

determination, and NJA has exhausted the administrative remedies prescribed by statute

and regulation.

                                           STANDING

       5.      NJA is the protesting party. The basis of the protest was that CBP found

NJA was obligated to and failed to collect CUF on certain flights. NJA filed its protest

pursuant to section 514 of the Act, 19 U.S.C. § 1514, and section 174.12 of the CBP

Regulations, 19 C.F.R. §§ 174.12, and seeks review of that protest pursuant to section 515 of

the Act, 19 U.S.C. § 1515, and section 174.23 of the CBP Regulations, 19 C.F.R. § 174.23.
        6.      This action relates to the same administrative decision that NJA contested

in the protest under section 514 of the Act, 19 U.S.C. § 1514 and accordingly, NJA has

standing to bring this action under 28 U.S.C. § 2638.

        7.      There are no liquidated duties, charges, or extractions that plaintiff is

currently required to pay regarding the CUF amounts at issue in the protest.

                                         TIMELINESS

        8.      CBP notified NJA that the “liquidation date” for the determinations at issue

was April 10, 2020. NJA filed its protest on October 7, 2020, pursuant to section 515 of the

Act, 19 U.S.C. § 1515, and section 174.23 of the CBP Regulations, 19 C.F.R. § 174.23.

        9.      Following a request for accelerated disposition, its protest was deemed

denied on February 18, 2021, pursuant to 19 U.S.C. § 1515(b) and 19 C.F.R. § 174.22(d).

        10.     This action is filed within 180 days after the date NJA’s protest was deemed

to have been denied, and is therefore timely under 28 U.S.C. § 2636(a)(2).

                                  STATEMENT OF FACTS

                                      Custom User Fees

        11.     19 U.S.C. § 58c, implemented by 19 C.F.R. § 24.22(g), requires a person that

“issues a document or ticket to an individual for transportation by a . . . commercial

aircraft” for an international arrival into the United States to collect the CUF from the

passenger and remit it to CBP.

        12.     In calendar year 2016, the CUF was $5.50 per arriving passenger. 19 C.F.R.

§ 24.22(g)(1)(i).
         13.    The CUF applies only to passengers aboard “commercial aircraft.” See 19

U.S.C. § 58c (a)(5); 19 C.F.R. § 24.22(g)(4), and the CUF is an obligation of the passenger,

not the carrier. The carrier’s responsibility is solely to collect the CUF from the passenger

and to remit the amount collected. Am. Airlines, Inc. v. United States, 551 F.3d 1294 (Fed. Cir.

2008).

         14. Neither the statute nor the regulation defines “commercial aircraft,” but the

meaning of the term is clear from statutory and regulatory context, framed similarly in

both. The section 58c(a)(5) fee is imposed on each individual passenger, and a

commercial-aircraft user is to collect the fee from the passenger at the time of issuing the

ticket. This passenger interaction is so important that the statute specifically requires the

ticket to state the fee for the individual passenger. A “commercial aircraft,” for purposes

of the CUF, means only an aircraft on a flight for which passengers have paid for tickets.

                                      The NJA Program

         15.    NJA operates aircraft through fractional aircraft management programs. In

these programs, people who want airplanes for their own use, but do not plan to use

airplanes full-time, can pool their resources with similarly situated people to share

aircraft.

         16.    Each participant has the right to use a specified fraction of an aircraft’s

available flight hours, in the form of a corresponding amount of flight time. NJA provides

a range of services for the aircraft and the program, such as maintenance and support

services, including acquisition of fuel and other supplies, recruitment and scheduling of
pilots, and administrative services such as scheduling space at airports and handling

border crossing requirements for international flights.

       17.       The flights at issue in NJA’s protest and this action fell under one of NJA’s

programs involving aircraft provided by Marquis Jet Partners, Inc. (“Marquis Jet

Partners,” and the “Program”). Participants purchased the right to use aircraft for

specified amounts of flight time (with certain contractual limitations). The purchase

represented a substantial investment of hundreds of thousands of dollars for each 25-

hour allotment of flight time. The purchase price was paid to Marquis Jet Partners, which

did not provide the management services was is not the operator or carrier.

       18.       In connection with the purchase, NJA operates the aircraft on the

participant’s behalf. NJA contracts with pilots, handles maintenance and inspection of

the planes, secures hangar space, communicates with airports regarding flight plans, etc.

The participant remains responsible for the costs specifically associated with his or her

use of the aircraft, including the cost of government taxes, duties, fees, and ground

transportation. For international flights, a participant might (depending on the origin

and destination) pay an additional fee to cover additional costs associated with cross-

border travel.

       19.       During the participant’s use of the plane, the participant decides where and

when the aircraft flies, subject to Federal Aviation Administration regulations, and who

flies on it. To schedule a flight, a participant must tell NJA the origin and destination of

the participant’s choice, the date and time for takeoff, and the nature and extent of the

luggage. A participant is free to change itinerary (subject to certain limitations). A
participant need give only brief advance notice to schedule a flight, typically 48 hours for

an international flight.

       20.    A participant can bring as many or as few guests as he or she chooses, up to

the maximum that the aircraft can physically accommodate. Participants promise not to

sell seats or take compensation for inviting guests. NJA cannot fill empty seats by adding

its own passengers.

       21.    NJA has limited to no interaction with the participant’s guests prior to

boarding. It does not communicate with them, issue them documents, or obtain

payments from them. A participant must provide NJA the names of the participant’s

guests and other identity information, so that NJA can check their names against

sanctions lists, prepare a flight manifest and share relevant information with the

Transportation Security Administration and CBP. Flight crew also use that information

to verify the guests’ identities at boarding.

       22.    CBP charges an annual fee for private aircraft arriving to U.S. airports from

abroad.

       23.    NJA has historically treated the aircraft at issue in this matter, and the

flights at issue, as private aircraft, and regularly remits the annual private-aircraft fee to

CBP for the aircraft in this program.

                                         The Audit

       24.    CBP undertook audits of NJA’s remission of various fees during calendar

year 2016. NJA cooperated fully with the audits and responded to multiple information

requests from the auditor.
       25.    The auditor indicated that he believed a number of flights conducted by NJA

were commercial flights for purposes of the CUF, and that NJA was obligated to collect

the CUF for those flights. The audit report provided no explanation, beyond stating that

the information provided by NJA “does not support private operations.”

       26.    The flights at issue were generally within the program described above.

The auditor concluded that NJA failed to collect and remit fees from individual

passengers on the flights, and calculated a total amount of missing CUF based on a

specific set of flights and passenger counts.

       27.    NJA objected, and provided arguments to the contrary. It stated that the

flights at issue were private aircraft, not commercial aircraft within the meaning of the

CBP Regulations and the statute, and were directed by private parties using the aircraft

for their own purposes. It also provided documents demonstrating it had paid the full

fees necessary on its understanding that the aircraft at issue are private, not commercial,

aircraft.

       28.    Nearly four years after starting the audit, the auditor issued a draft report in

February 2020, bearing number 331-16-UF1- UF-25580. In mid-April, CBP sent NJA a

letter stating CBP had finalized the findings. Consistent with the American Airlines

principle that a carrier does not actually owe amounts of CUF it has not collected, the

letter stated that the amount NJA owes directly is zero. The letter also stated that April

10, 2020 was the “liquidation date” for the audit reports and that NJA could protest the

audit findings under 19 C.F.R. § 174.12. As previously indicated, NJA proceeded to do so.
       29. In April, CBP also sent NJA notices of liquidated damages, asserting that under

the terms of its international carrier bonds and 19 C.F.R. § 113.64(b), NJA must pay as

liquidated damages twice the amount of the CUF that it was obligated to but did not

collect. NJA timely petitioned for cancellation or mitigation of those notices, pursuant to

19 C.F.R. part 172. The petition remains pending under consideration by CBP. Under the

terms of the notices, no payment is currently due.

                                STATEMENT OF CLAIMS

       30.    CBP’s determination that the aircraft at issue in the audit report are

“commercial” was contrary to law, arbitrary and capricious, and not supported by

substantial evidence.

       31. CBP’s audit report made no attempt to interpret the statute governing the CUF,

19 U.S.C. § 58c, or the regulation implementing the CUF, 19 C.F.R. § 24.22(g). CBP relied

on a different regulation that explicitly does not apply in this context, and an unrelated

statute that is significantly different. Properly understood, the CUF applies only for a

flight on which tickets are sold to passengers. NJA did not sell tickets to passengers for

the disputed flights, and the private persons directing the flights are barred from selling

tickets or charging their guests.

32. Even when an aircraft is commercial, both the statute and previous CBP

interpretations make clear that the duty to collect the CUF falls on the person that issues

the tickets to passengers. CBP did not determine whether NJA issued tickets to

passengers for the disputed flights. In fact, NJA did not issue tickets to passengers.
33.    All of the disputed flights involve aircraft that qualify as private for purposes of

the CUF. The aircraft were not “commercial” for purposes of section 58c, and NJA

properly paid the necessary private-aircraft fees. Even if the flights had been

commercial, NJA had no obligation to collect CUF because it did not issue tickets or travel

documents to passengers.

                                          COUNT I

             NJA Was Not Obligated to Collect CUF for the Disputed Flights

       34.      The foregoing paragraphs are hereby repeated and re-alleged.

       35.      CBP has demanded that NJA pay the CUF which it asserts is due because

NJA operated flights that a CBP auditor said, without analysis, were commercial.

       36.      CBP’s demand for payment demonstrates that CBP has taken the position

that the flights in question were commercial within the meaning of the CBP regulations,

and that NJA was required to collect CUF for the flights.

       37.      NJA was not obligated to collect the CUF on those flights. NJA is injured by

CBP’s determination to the contrary, because (among other reasons) that determination

was the basis of CBP’s notice of liquidated damages.

       38.      NJA has exhausted the administrative process for its claims.

       39.      The flights in question were not commercial within the meaning of the CBP

regulations. NJA did not issue tickets or other travel documents to individuals travelling

on the flights. NJA simply provided management and operational services for the private

flights directed by individual program participants.
        40.    For these reasons, and for others that may be discovered through this

litigation, CBP’s decision in protest number 2020-9900-00001 was arbitrary and

capricious, contrary to law, and not supported by substantial evidence; and the

underlying report, number 331-16-UF1-UF-25580, was inaccurate.

        41.    NJA requests judgment reversing or vacating CBP’s denial of its protest and

determining that NJA was not obligated to collect and remit the CUF for the disputed

flights.

                                   PRAYER FOR RELIEF

WHEREFORE, NJA respectfully requests that this Court provide the following relief:

(1)    Declare and determine that CBP’s decision, that NJA was obligated to collect CUF for

the flights at issue, was arbitrary and capricious, contrary to law, and not supported by

substantial evidence;

(2)    Vacate CBP’s decision that the flights at issue incurred the CUF, and remand the

matter for further appropriate action consistent with the Court’s judgment;

(3)    Award reasonable costs and attorneys’ fees, to the extent permitted by applicable

law;

(4)    Grant such other and further relief as the Court concludes is appropriate.
Respectfully submitted this 26th day of March, 2021.


                                                        /s/ Keith Bradley
                                                       Keith Bradley
                                                       ScheLeese Goudy
                                                       SQUIRE PATTON BOGGS (US)
                                                       LLP
                                                       1801 California Street, Suite 4900
                                                       Denver, CO 80202
                                                       (303) 830 -1776
                                                       (303) 894-9239 (facsimile)
                                                       keith.bradley@squirepb.com
                                                       scheleese.goudy@squirepb.com

                                                       Counsel for Plaintiff
